Citation Nr: 1403929	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.

Although a final June 2008 rating decision denied service connection for a psychiatric disability (noted as alcohol dependence/polysubstance dependence), the Veteran's present claim for service connection for PTSD is a claim based on a different diagnosis; therefore, the Board finds that the new and material evidence requirements of 38 U.S.C.A. § 5108 are not for application in the present case.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to in-service stressors that have been corroborated by credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition to grant the claim for service connection for PTSD, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.

Pertinent Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he suffers from PTSD as a result of multiple military stressors related to his work as a military policeman in service.  His DD Form 214 confirms that his military occupational specialty (MOS) in service was Law Enforcement Specialist.

The Veteran's service treatment records (STRs) do not document any complaints, findings, diagnosis, or treatment of PTSD.  Nevertheless, post-service VA treatment records throughout the period of the current claim document his ongoing treatment for PTSD, which was noted on multiple occasions to be due to sexual abuse as a teenager as well as due to military stressors related to his service as a military policeman.

In May 2007 statements, the Veteran's mother, stepfather, brother, and two of his sisters all described their observations of how the Veteran's behavior and temperament had changed in a negative way after his service in the military.

At a January 2011 VA PTSD examination, the Veteran reported being sexually abused by a priest at age 13, and he also reported multiple in-service stressors as a military policeman.  The examiner diagnosed him with chronic PTSD, childhood onset.  However, the examiner did not provide any opinion regarding a relationship between the Veteran's PTSD and his military service.

In August 2011 and July 2012 statements, the Veteran's VA treating psychologist provided a detailed review of the Veteran's in-service stressors as a military policeman.  The psychologist noted the Veteran's one event of pre-military sexual abuse, but further noted that it was not clear that the Veteran's ongoing distress from this event was clinically significant or that it would meet the criteria for PTSD or another mental disorder.  The psychologist noted that the Veteran denied other pre- or post-military stressors and that there was a clear exacerbation of symptoms and change in functioning during his military service by report.  The psychologist concluded that the Veteran's primary psychiatric diagnosis was PTSD, and that the Veteran's symptoms of PTSD were significantly related to the military experiences described above.  The psychologist provided detailed supportive rationale for this opinion.

In a September 2011 statement, the Veteran's VA treating psychiatrist stated that the Veteran had been diagnosed with PTSD and opined that his PTSD symptoms were related to his service as a military police officer.

At his November 2013 hearing, the Veteran testified with regard to his in-service stressors as a military policeman.  He also testified that he did not seek any psychiatric treatment in service because his job as a military policeman would have been in jeopardy if he had done so.  He further testified that he had felt depressed (and had begun drinking alcohol to self-medicate) as early as 1983, the year following his service discharge.  

The evidence of record establishes that the Veteran has been diagnosed with PTSD related to in-service stressors that have been corroborated by credible supporting evidence.  His VA treating psychologist and VA treating psychiatrist have both provided medical opinions stating that the Veteran's current diagnosis of PTSD is related to his in-service duties as a military policeman (an occupation confirmed by his DD Form 214).  See 38 C.F.R. § 3.304(f).

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD is causally related to his military service, and service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


